DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 3/9/2021 for the application number 17/132420. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-21 are presented for examination. 

Information Disclosure Statement
The information disclosure submitted on 3/9/2021 and 12/22/2021were   filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-9, 11, 16, 18-19 and 21  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by An ( Enhancing Pre-Trained Language Representations with Rich Knowledge for Machine Reading Comprehension)


Regarding claim 1, An  teaches  a method for machine reading comprehension, comprising: obtaining question text and article text associated with the question text ( question and a passage, Fig 2) ; generating first knowledge text corresponding to the question text and second knowledge text corresponding to the article text according to a knowledge set ( passage and question are processed by the knowledge base, Fig 2) encoding the question text and the article text to generate an original target text code  ( encoding passage and questions, 2.1 BERT Encoding Layer) ; encoding the first and second knowledge text to  generate a knowledge text code ( knowledge base embedding, Fig 2, Page 2) ;  performing a fusion operation on the original target text code and the knowledge text code to introduce part of knowledge in the knowledge set into the original target text code to generate a strengthened target text code ( knowledge integration, Para 1-4, Fig 2) ; and obtaining an answer corresponding to the question text based on the strengthened target text code, and outputting the answer ( answer, Page 4) 

Regarding claim 6, An as above in claim 1, teaches , wherein encoding the question text and the article text comprises: taking a combination of the question text and the article text as an execution object of an encoding operation, encoding the first knowledge text and the second knowledge text comprises: taking a combination of the first knowledge text and the second knowledge text as the execution object of the encoding operation, and the encoding operation comprises: splitting the execution object into a plurality of tokens ( token, 2.1 Major Components of KT-NET) ; obtaining a plurality of initial vectors respectively corresponding to the plurality of tokens; and combining the plurality of initial vectors to generate the original target text code or the knowledge text code ( combining, Advantages; Our Approach ) 

Regarding claim 8, An as above in claim 1, teaches , wherein obtaining the answer corresponding to the question text based on the strengthened target text code comprises: 42performing a matrix operation and normalization on a part of the strengthened target text code corresponding to the article text and a start classification vector to obtain a plurality of probabilities of being a start; performing the matrix operation and the normalization on the part of the strengthened target text code and an end classification vector to obtain a plurality of probabilities of being an end; according to a highest one of the plurality of probabilities of being the start, deciding a start position of the answer in the part of the strengthened target text code; and according to a highest one of the plurality of probabilities of being the end, deciding an end position of the answer in the part of the strengthened target text code  ( position of the answer spanned, Under Outer Layer; and Under 3. Experiments)  

Regarding claim 9, An as above in claim 1, teaches  wherein obtaining the answer corresponding to the question text based on the strengthened target text code comprises: performing a matrix operation and normalization on a part of the strengthened target text code corresponding to the article text and a start classification vector to obtain a plurality of probabilities of being a start; performing the matrix operation and the normalization on the part of the strengthened target text code and an end classification vector to obtain a plurality of probabilities of being an end; selecting first ones of the plurality of probabilities of being the start which are listed in a descending order as a plurality of start probability candidates; 43selecting first ones of the plurality of probabilities of being the end which are listed in the descending order as a plurality of end probability candidates; pairing the plurality of start probability candidates and the plurality of end probability candidates to generate a plurality of pair candidates, wherein in each of the plurality of pair candidates, a position corresponding to the start probability candidate precedes a position corresponding to the end probability candidate; calculating a sum or a product of the start probability candidate and the end probability candidate in each of the plurality of pair candidates; and according to the start probability candidate and the end probability candidate in one of the plurality of pair candidates which has a largest sum or a largest product, deciding a start position and an end position of the answer in the part of the strengthened target text code( position of the answer spanned, Under Outer Layer; and Under 3. Experiments) 
 
Regarding claim 11, arguments analogous to claim 1, are applicable. In addition An teaches a system ( system (leaderboard), Abstract) 

Regarding claim 16, arguments analogous to claim 6, are applicable
Regarding claim 18, arguments analogous to claim 8, are applicable
Regarding claim 19, arguments analogous to claim 9, are applicable
Regarding claim 21, An as above in claim 11, teaches wherein the input-output interface is further configured to output at least part of the knowledge set ( fig 1) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over An ( Enhancing Pre-Trained Language Representations with Rich Knowledge for Machine Reading Comprehension) and further in view of Haitian ( Open Domain Question Answering Using Early Fusion of Knowledge Bases and Text) 

Regarding claim 2, An does not explicitly teach , wherein generating the first knowledge text corresponding to the question text and the second knowledge text corresponding to the article text according to the knowledge set comprises: taking each of the question text and the article text as text to be processed, performing: splitting the text to be processed into a plurality of words ; 38searching the knowledge set for at least one piece of relevant knowledge according to the plurality of words; when a quantity of the at least one piece of relevant knowledge is one, generating target knowledge text according to the piece of relevant knowledge; and when the quantity of the at least one piece of relevant knowledge is more than one, combining the pieces of relevant knowledge according to an order of the plurality of words and a preset template to generate the target knowledge text; wherein the target knowledge text corresponding to the question text is the first knowledge text, and the target knowledge text corresponding to the article text is the second knowledge text 
However Haitian teaches wherein generating the first knowledge text corresponding to the question text and the second knowledge text corresponding to the article text according to the knowledge set comprises: taking each of the question text and the article text as text to be processed, performing: splitting the text to be processed into a plurality of words ; 38searching the knowledge set for at least one piece of relevant knowledge according to the plurality of words; when a quantity of the at least one piece of relevant knowledge is one, generating target knowledge text according to the piece of relevant knowledge; and when the quantity of the at least one piece of relevant knowledge is more than one, combining the pieces of relevant knowledge according to an order of the plurality of words and a preset template to generate the target knowledge text; wherein the target knowledge text corresponding to the question text is the first knowledge text, and the target knowledge text corresponding to the article text is the second knowledge text ( To retrieve relevant entities from the KB we first perform entity linking on the question q, producing a set of seed entities, denoted Sq. Next we run the Personalized PageRank (PPR) method (Haveliwala, 2002) around these seeds to identify other entities which might be an answer to the question. The edge-weights around Sq are distributed equally among all edges of the same type, and they are weighted such that edges relevant to the question receive a higher weight than those which are not. Specifically, we average word vectors to compute a relation vector v(r) from the surface form of the relation, and a question vector v(q) from the words in the question, and use cosine similarity between these as the edge weights. After running PPR we retain the top E entities v1, . . . , vE by PPR score, along with any edges between them, and add them to Gq…….Text Retrieval. We use Wikipedia as the corpus and retrieve text at the sentence level, i.e. documents in D are defined along sentences boundaries …..is the set of all edge types in the subgraph., Under 2.2 Question Subgraph Retrieval) 

It would have been obvious having the concept of An to further modify with the teachings of Haitian before effective filing date to  retrieve entities and documents are then combined with entity links which can be embedded

Regarding claim 3, Haitian as above in claim 1, teaches , wherein generating the first knowledge text corresponding to the question text and the second knowledge text corresponding to the article text according to the knowledge set further comprises: if the at least one piece of relevant knowledge belongs to structured knowledge, before generating the target knowledge text, converting a form of the at least one piece of relevant knowledge into a textual description according to another preset template ( structured and unstructured text, Under Related work)  

Regarding claim 12, arguments analogous to claim 2, are applicable
Regarding claim 13, arguments analogous to claim 3, are applicable


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over An ( Enhancing Pre-Trained Language Representations with Rich Knowledge for Machine Reading Comprehension) and further in view of  Zhou ( CN108959396) 

Regarding claim 4, An as above in claim 1, does not explicitly teaches wherein performing the fusion operation of the original target text code and the knowledge text code to introduce part of the knowledge in the knowledge set into the original target text code to generate the strengthened target text code comprises: according to the original target text code, generating a plurality of query vectors; according to the knowledge text code, generating a plurality of key vectors and a plurality of value vectors; for each of the plurality of query vectors, performing: calculating a dot product of each of the plurality of query vectors and a respective one of the plurality of key vectors to obtain a plurality of initial weights; performing normalization on the plurality of initial weights respectively to obtain a plurality of normalized weights; and performing weighted summation on the plurality of normalized weights and the plurality of value vectors to obtain a weighted sum vector; and generating the strengthened target text code according to the weighted sum vector corresponding to each of the plurality of query vectors
However Zhou teaches  wherein performing the fusion operation of the original target text code and the 39knowledge text code to introduce part of the knowledge in the knowledge set into the original target text code to generate the strengthened target text code comprises: according to the original target text code, generating a plurality of query vectors; according to the knowledge text code, generating a plurality of key vectors and a plurality of value vectors; for each of the plurality of query vectors, performing: calculating a dot product of each of the plurality of query vectors and a respective one of the plurality of key vectors to obtain a plurality of initial weights ( dot product of two vectors, Page 8, from calculating a similarity matrix……. Sotmax(St) € RJ…) ; performing normalization on the plurality of initial weights respectively to obtain a plurality of normalized weights; and performing weighted summation on the plurality of normalized weights and the plurality of value vectors to obtain a weighted sum vector; and generating the strengthened target text code according to the weighted sum vector corresponding to each of the plurality of query vectors ( normalization and generating a fusion characteristics, Page 9, Para 1-5) 
It would have been obvious having the teachings of An to further include the concept of Zhou before effective filing date to obtain the similarity score to get the optimum answer for the question ( Page 8, Zhou ) 

Regarding claim 5, An modified by Zhou as above in claim 4, teaches wherein the original target text code comprises a plurality of encoded vectors respectively corresponding to the plurality of query vectors, and generating the strengthened target text code according to the weighted sum vector corresponding to each of the plurality of query vectors comprises: 40adding or concatenating the weighted sum vector and the encoded vector corresponding to each of the plurality of query vectors to obtain a plurality of fused vectors; and combining the plurality of fused vectors to generate the strengthened target text code ( combined with BERT, Advantages, An;  fusion, Page 8 , Page 9, Zhou) 

Regarding claim 14, arguments analogous to claim 4, are applicable
Regarding claim 15, arguments analogous to claim 5, are applicable

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over An ( Enhancing Pre-Trained Language Representations with Rich Knowledge for Machine Reading Comprehension) and further in view of  Yang ( US Pub: 20210342551) 

Regarding claim 10, An as  above in claim 1, does not teach further comprising: performing a first encoding task, a second encoding task, the fusion operation and an answer extraction task on a plurality of pieces of first training data to generate a plurality of first trained answers, and calculating a first loss value according to the plurality of first trained answers and a loss function; according to the first loss value, adjusting one or more of a plurality of operating parameters of the first encoding task, the second encoding task, the fusion operation and the answer extraction task; after adjusting, performing the first encoding task, the second encoding task, the fusion operation and the answer extraction task on a plurality of pieces of 44second training data to generate a plurality of second trained answers, and calculating a second loss value according to the plurality of second trained answers and the loss function; and according to the second loss value, adjusting one or more of the plurality of operating parameters; wherein the first encoding task comprises encoding the question text and the article text, the second encoding task comprises encoding the first knowledge text and the second knowledge text, and the answer extraction task comprises obtaining the answer corresponding to the question text 
However Yang teaches performing a first encoding task, a second encoding task, the fusion operation and an answer extraction task on a plurality of pieces of first training data to generate a plurality of first trained answers, and calculating a first loss value according to the plurality of first trained answers and a loss function ( determining a value of a loss function of the dialog generation model based on the predicted response and the annotated response that corresponds to the post, Para 0011) ; according to the first loss value, adjusting one or more of a plurality of operating parameters of the first encoding task ( adjusted model, Para 0072) , the second encoding task, the fusion operation and the answer extraction task; after adjusting, performing the first encoding task, the second encoding task, the fusion operation and the answer extraction task on a plurality of pieces of 44second training data to generate a plurality of second trained answers, and calculating a second loss value according to the plurality of second trained answers and the loss function; and according to the second loss value, adjusting one or more of the plurality of operating parameters; wherein the first encoding task comprises encoding the question text and the article text, the second encoding task comprises encoding the first knowledge text and the second knowledge text, and the answer extraction task comprises obtaining the answer corresponding to the question text ( loss function based on the annotated response, Para 0088-0091)  
It would have been obvious having the concept of An to further include the teachings of Yang before effective filing date to improves training efficiency and accuracy, and enables the model to satisfy actual application requirements ( Para 0091, Yang) 

Regarding claim 20, arguments analogous to claim 10, are applicable

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674